Exhibit 10.17




AMENDMENT #1 TO THE SECURITIES PURCHASE AGREEMENT AND CONVERTIBLE PROMISSORY
NOTE DATED JUNE 29, 2018




THIS AMENDMENT #1 (the “Amendment”) TO THE SECURITIES PURCHASE AGREEMENT AND

CONVERTIBLE PROMISSORY NOTE dated June 29, 2018, is entered into by and between
Ironclad Encryption Corporation, a Delaware corporation (the “Company”), and
Morningview Financial, LLC, a Wyoming limited liability company (the “Holder”)
(collectively the “Parties”).




BACKGROUND




A.

The Company and Holder are the parties to that certain securities purchase
agreement (the “SPA”) and convertible promissory note (the “Note”) in the
principal amount of $115,500.00, all dated June 29, 2018; and




B.

The Parties desire to amend the SPA and Note as set forth expressly below.




NOW THEREFORE, in consideration of the execution and delivery of the Amendment
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:




1.

All references in the SPA and Note to “June 29, 2018” shall be replaced with
“July 17, 2018”.






2.

This Amendment shall be deemed part of, but shall take precedence over and
supersede any provisions to the contrary contained in the SPA and Note. Except
as specifically modified hereby, all of the provisions of the SPA and Note which
are not in conflict with the terms of this Amendment, shall remain in full force
and effect.




[Signature page to follow]











1




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.







Ironclad Encryption Corporation







By:   /s/ James McGraw  

Name: James McGraw

Title: Chief Executive Officer




Morningview Financial, LLC







By:   /s/ Max Riccio  

Name: Max Riccio

Title: Authorized Signatory




2


